Name: Commission Regulation (EC) No 1547/1999 of 12 July 1999 determining the control procedures under Council Regulation (EEC) No 259/93 to apply to shipments of certain types of waste to certain countries to which OECD Decision C(92)39 final does not apply (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade policy;  deterioration of the environment;  environmental policy;  cooperation policy
 Date Published: nan

 Avis juridique important|31999R1547Commission Regulation (EC) No 1547/1999 of 12 July 1999 determining the control procedures under Council Regulation (EEC) No 259/93 to apply to shipments of certain types of waste to certain countries to which OECD Decision C(92)39 final does not apply (Text with EEA relevance) Official Journal L 185 , 17/07/1999 P. 0001 - 0033COMMISSION REGULATION (EC) No 1547/1999of 12 July 1999determining the control procedures under Council Regulation (EEC) No 259/93 to apply to shipments of certain types of waste to certain countries to which OECD Decision C(92)39 final does not apply(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 259/93 of 1 February 1993 on supervision and control of application shipments of waste within, into and out of the European Community(1), as last amended by Commission Regulation (EC) No 2408/98(2), and in particular Article 17(3) thereof,After consultation of the countries of destination concerned,(1) Whereas Article 1(3)(a) of Council Regulation (EEC) No 259/93 excludes from its scope of application shipments of waste destined for recovery only and listed in Annex II to the same Regulation, as that Annex has been amended by Commission Decision 98/368/EC(3), except as provided for by, inter alia, Articles 17(1), (2) and (3);(2) Whereas in accordance with Article 17(1) of Regulation (EEC) No 259/93 the Commission has notified to every country to which OECD Council Decision C(92) 39 Final of 30 March 1992 concerning the control of transfrontier movements of waste destined for recovery operations does not apply the list of waste included in Annex II to the said Regulation; whereas the Commission has requested confirmed that such waste is not subject to control in the country of destination, or has asked that such countries indicate whether the waste should be subject to the control procedures which apply to Annex III or IV to the said Regulation, or to the procedure laid down in Article 15 thereof;(3) Whereas certain countries indicated that such waste should be subject to one of these control procedures; whereas the Commission, acting pursuant to the provisions of Article 17(3) of Regulation (EEC) No 259/93, adopted Decision 94/575/EC of 20 July 1994 determining the control procedure under Council Regulation (EEC) No 259/93 as regards certain shipments of waste to certain non-OECD countries(4);(4) Whereas some OECD countries still do not apply OECD Decision C(92) 39 Final, but may do so in the future;(5) Whereas certain further third countries have also indicated that one of the control procedures provided for in Regulation (EEC) No 259/93 should be applied;(6) Whereas the Commission has notified the requests of these third countries to the Committee established pursuant to Article 18 of Council Directive 75/442/EEC of 15 July 1975 on waste(5), as last amended by Commission Decision 96/350/EC(6);(7) Whereas in accordance with Article 17(3) of Regulation (EEC) No 259/93 where such waste is subject to control in the country of destination, or upon request of such a country, exports of such waste to that country are to be subjected to control;(8) Whereas it is appropriate to update and bring together all of these export arrangements in respect of the above countries in a single text, and, in the interests of clarity and legal certainty, to list those categories of waste which are not subject to control procedures; whereas Decision 94/575/EC should therefore be repealed;(9) Whereas with regard to shipments to ACP States, Article 39 of the Fourth ACP-EC Convention, signed at LomÃ © on 15 December 1989(7), prohibits export to those countries of Hazardous wastes listed in Annexes I and II to the Basel Convention on the Control of transboundary Movements of Hazardous Wastes and their Disposal, which was concluded on behalf of the Community by Council Decision 93/98/EEC(8); whereas, furthermore, certain items of such waste may be found in Annex II to Regulation (EEC) No 259/93; whereas, in those circumstances and in order to comply with the Community's international obligations, it must be made clear that such shipments of such items to ACP countries are prohibited,HAS ADOPTED THIS REGULATION:Article 11. The control procedure applicable to wastes listed in Annex III to Regulation (EEC) No 259/93 shall apply to exports to the countries listed in Annex A to this Regulation in respect of those categories of waste listed in Annex II to Regulation (EEC) No 259/93 which are also set out in Annex A.2. The control procedure applicable to wastes listed in Annex IV to Regulation (EEC) No 259/93 shall apply to exports to the countries listed in Annex B to this Regulation in respect of those categories of waste listed in Annex II to Regulation (EEC) No 259/93 which are also set out in Annex B.3. The control procedure laid down in Article 15 to Regulation (EEC) No 259/93 shall apply to exports to the countries listed in Annex C to this Regulation in respect of those categories of waste listed in Annex II to Regulation (EEC) No 259/93 which are also set out in Annex C.4. Without prejudice to points (b) to (e) of Article 1(3) of Regulation (EEC) No 259/93, or to Article 11 thereof, no control procedure shall apply to exports to the countries listed in Annex D to this Regulation in respect of those categories of waste listed in Annex II to Regulation (EEC) No 259/93 which are also set out in Annex D.5. Once an OECD country which is listed in Annex A, B and/or C and to which OECD Decision C(92) 39 Final does not apply at the time of entry into force of this Regulation, implements that OECD Decision, this Regulation shall no longer apply to that country.Article 2The provisions of Article 1 shall be without prejudice to the prohibitions set out in the Fourth ACP-EC Convention as regards shipments of waste to ACP countries.Article 3Decision 94/575/EC is hereby repealed.Article 4This Regulation shall enter into force on the thirtieth day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 July 1999.For the CommissionLeon BRITTANMember of the Commission(1) OJ L 30, 6.2.1993, p. 1.(2) OJ L 298, 7.11.1998, p. 19.(3) OJ L 165, 10.6.1998, p. 20.(4) OJ L 220, 25.8.1994, p. 15.(5) OJ L 194, 25.7.1975, p. 39.(6) OJ L 135, 6.6.1996, p. 32.(7) OJ L 229, 17.8.1991, p. 3.(8) OJ L 39, 16.2.1993, p. 1.ANNEX ACountries to which shipments of certain categories of waste listed in Annex II (the "green" list) of Regulation (EEC) No 259/93, should be carried out under the control procedure applying to waste listed in Annex III (the "amber" list) to the same Regulation are set out below. The categories of waste listed in Annex II which are covered are also given.BULGARIA1. In section GA ("Metal and metal-alloy wastes in metallic, non dispersible(1) form")(a) The following waste and scrap of precious metals and their alloys:>TABLE>NB.Mercury is specifically excluded as a contaminant of these metals or their alloys or amalgams.(b) The following ferrous waste and scrap of iron or steel:>TABLE>(c) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In sectin GB ("Metal bearing wastes arising from melting, smelting and refining of metals")>TABLE>3. In section GC ("Other wastes containing metals")>TABLE>4. In section GH ("Solid plastic wastes")>TABLE>CYPRUSAll types in Annex II except those listed in Annex D.HUNGARY(2)All types in Annex II except those listed in Annex B.INDONESIAIn section GA ("Metal and metal-alloy waste in metallic, non-dispersible(3) form")(a) The following ferrous waste and scrap of iron or steel:>TABLE>(b) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>JAMAICA1. All types included in section GA ("Metal and metal-alloy waste in metallic, non dispersible(4) form").2. All types included in section GB ("Metal bearing wastes arising from melting, smelting and refining of metals").3. All types included in section GD ("Wastes from mining operations: these wastes to be in non-dispersible form").4. All types included in section GE ("Glass waste in non-dispersible form").5. All types included in section GF ("Ceramic waste in non-dispersible form").6. All types included in section GI ("Paper, paperboard and paper product wastes").7. All types included in section GJ ("Textile wastes").8. All types included in section GL ("Untreated cork and wood wastes").MACAUAll types in Annex II.POLAND(5)All types in Annex II.SINGAPORE1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(6) form")(a) The following waste and scrap of precious metals and their alloys:>TABLE>NB.Mercury is specifically excluded as a contaminant of these metals or their alloys or amalgams.(b) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GC ("Other wastes containing metals")>TABLE>3. In section GD ("Wastes from mining operations: these wastes to be in non-dispersible form")>TABLE>THAILAND:1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(7) form")(a) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. All types in section GB ("Metal bearing wastes arising from melting, smelting and refining of metals").3. In section GC ("Other wastes containing metals")>TABLE>4. In section GD ("Wastes from mining operations: these wastes to be in non-dispersible form")>TABLE>5. All types in section GE ("Glass waste in non-dispersible form").6. All types in section GF ("Ceramic wastes in non-dispersible form").7. In section GG ("Other wastes containing principally inorganic constituents, which may contain metals and organic material")>TABLE>8. All types in section GH ("Solid plastic wastes")9. All types in section GK ("Rubber wastes").10. In section GO ("Other wastes containing principally organic constituents, which may contain metals and inorganic materials")>TABLE>TUNISIA:1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(8) form")>TABLE>2. In section GC ("Other wastes containing metals")>TABLE>3. All types in section GH ("Solid plastic wastes").4. All types in section GI ("Paper, paperboard and paper product wastes").5. In section GJ ("Textile wastes")>TABLE>6. All types in section GK ("Rubber wastes").7. In section GM ("Wastes arising from agro-food industries")>TABLE>(1) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(2) Although this country is a member of the OECD, it does not apply OECD Council Decision C(92) 39 Final. When this country implements Decision C(92) 39 Final, this Regulation will no longer be applicable to it.(3) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(4) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(5) Although this country is a member of the OECD, it does not apply OECD Council Decision C(92) 39 Final. When this country implements Decision C(92) 39 Final, this Regulation will no longer be applicable to it.(6) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(7) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(8) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.ANNEX BCountries to which shipments of certain categories of waste listed in Annex II (the "green" list) to Regulation (EEC) No 259/93 should be carried out under the control procedure applying to waste listed in Annex IV (the "red" list) of the same Regulation are set out below. The categories of waste listed in Annex II which are covered are also given:ARGENTINAAll types in Annex II.BOSNIA AND HERZEGOVINAAll types in Annex II.BRAZIL1. In section GA ("Metal and metal-alloy wastes in metallic non-dispersible(1) form")(a) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GB ("Metal bearing wastes arising from melting, smelting, and refining of metals")>TABLE>3. In section GC ("Other wastes containing metals")>TABLE>4. In section GD ("Wastes from mining operations: these wastes to be in non-dispersible form")>TABLE>5. In section GG ("Other wastes containing principally inorganic constituents, which may contain metals and organic materials")>TABLE>6. In section GH ("Solid plastic wastes")>TABLE>7. In section GJ ("Textile wastes")>TABLE>8. In section GK ("Rubber wastes")>TABLE>9. In section GO ("Other wastes containing principally organic constituents, which may contain metals and inorganic materials")>TABLE>CHINAAll types in Annex II except those listed in Annex D.COLOMBIAAll types in Annex II except:1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(2) form")All types of waste and scrap of non-ferrous metals and their alloys.2. In section GB ("Metal bearing wastes arising from melting, smelting and refining of metals")>TABLE>3. In section GC ("Other wastes containing metals")>TABLE>4. In section GD ("Wastes from mining operations: these wastes to be in non-dispersible form")>TABLE>5. In section GG ("Other wastes containing principally inorganic constituents, which may contain metals and organic materials")>TABLE>6. In section GH ("Solid plastic wastes")>TABLE>7. In section GJ ("Textile wastes")>TABLE>8. In section GK ("Rubber wastes")>TABLE>9. In section GO ("Other wastes containing principally organic constituents, which may contain metals and inorganic materials")>TABLE>CUBA1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(3) form")(a) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. All types in section GB ("Metal bearing wastes arising from melting, smelting and refining of metals").3. All types in section GC ("Other wastes containing metals").4. In section GD ("Wastes from mining operations: these wastes to be in non-dispersible form")>TABLE>5. All types in section GF ("Ceramic wastes in non-dispersible form").6. All types in section GG ("Other wastes containing principally inorganic constituents, which may contain metals and organic material").7. All types in section GH ("Solid plastic wastes").8. All types in section GN ("Wastes arising from tanning and fellmongery operations and leather use").9. All types in section GO ("Other wastes containing principally organic constituents, which may contain metals and inorganic materials").ESTONIA1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(4) form")(a) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GC ("Other wastes containing metals")>TABLE>3. In section GG ("Other wastes containing principally inorganic constituents, which may contain metals and organic materials")>TABLE>4. In section GH ("Solid plastic wastes")(a) Waste, parings and scrap of plastics of:>TABLE>5. In section GK ("Rubber wastes")>TABLE>GUINEAIn section GJ ("Textile wastes")>TABLE>GUINEA-BISSAUAll types in Annex II.HUNGARY1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(5) form")(a) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GC ("Other wastes containing metals")>TABLE>3. In section GG ("Other wastes containing principally inorganic constituents, which may contain metals and organic materials")>TABLE>4. In section GH ("Solid plastic wastes")>TABLE>5. In section GM ("Wastes arising from agro-food industries")>TABLE>6. In section GN ("Wastes arising from tanning and fellmongery operations and leather use")>TABLE>INDIA1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(6) form")(a) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GB ("Metal bearing wastes arising from melting, smelting and refining of metals")>TABLE>3. All types in section GH ("Solid plastic wastes") except>TABLE>4. In section GJ ("Textile wastes")>TABLE>INDONESIAAll types in Annex II except those listed in Annex A or Annex D.JAMAICA1. All types in section GC ("Other wastes containing metals").2. All types in section GG ("Other wastes containing principally inorganic constituents, which may contain metals and organic materials").3. All types in section GH ("Solid plastic wastes").4. All types in section GK ("Rubber wastes").5. All types in section GM ("Wastes arising from agro-food industries").6. All types in section GN ("Wastes arising from tanning and fellmongery operations and leather use").7. All types in section GO ("Other wastes containing principally organic constituents, which may contain metals and inorganic materials").LITHUANIA1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(7) form")(a) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GC ("Other wastes containing metals")>TABLE>3. In section GD ("Wastes from mining operations: these wastes to be in non-dispersible form")>TABLE>4. In section GG ("Other wastes containing principally inorganic constituents, which may contain metals and organic materials")>TABLE>5. All types in section GH ("Solid plastic wastes") except>TABLE>6. All types in section GK ("Rubber wastes").7. In section GO ("Other wastes containing principally organic constituents, which may contain metals and inorganic materials")>TABLE>MADAGASCARAll types in Annex II except those listed in Annex D.MALAYSIAAll types in Annex II except those listed in Annex D.MALTAAll types in Annex II.MAURITIUSAll types in Annex II.NIGERIAAll types included in section GH ("Solid plastic wastes").RUSSIA1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(8), form")(a) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GB ("Metal bearing wastes arising from melting, smelting and refining of metals")>TABLE>3. In section GC ("Other wastes containing metals")>TABLE>4. In section GD ("Wastes from mining operations: these wastes to be in non-dispersible form")>TABLE>5. In section GG ("Other wastes containing principally inorganic constituents, which may contain metals and organic metals")>TABLE>6. All types included in section GH ("Solid plastic wastes"7. In section GJ ("Textile wastes")>TABLE>8. All types included in section GK ("Rubber wastes").9. In section GM ("Wastes arising from agro-food industries")>TABLE>10. In section GN ("Wastes arising from tanning and fellmongery operations and leather use")>TABLE>11. In section GO ("Other wastes containing principally organic constituents, which may contain metal and inorganic materials")>TABLE>SÃ O TOMÃ  E PRÃ NCIPE1. In section GJ ("Textile wastes")>TABLE>SINGAPORE1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(9),form")(a) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GH ("Solid plastic wastes")Waste, parings and scrap of plastics of:>TABLE>SLOVAKIAAll types in Annex II except those listed in Annex D.TOGOAll types in Annex II.TRINIDAD AND TOBAGOAll types in Annex II.UKRAINEAll types in Annex II.ZAMBIAAll types in Annex II except those listed in Annex D.(1) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(2) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(3) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(4) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(5) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(6) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(7) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(8) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(9) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.ANNEX CCountries to which shipments of certain categories of waste in Annex II (the "green" list) to Regulation (EEC) No 259/93 should be carried out under the control procedure laid down in Article 15 of the same Regulation are set out below. The categories of waste listed in Annex II which are covered are also given.BELARUSAll types in Annex II.LATVIAAll types in Annex II.PHILIPPINES1. All types in section GA ("Metals and metal-alloy wastes in metallic, non-dispersible(1) form")2. In section GB ("Metal bearing wastes arising from melting, smelting and refining of metals")>TABLE>3. In section GC ("Other wastes containing metals")>TABLE>4. All types in section GH ("Solid plastic wastes")ROMANIAAll types in Annex II.TAIWANIn section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(2) form")The following waste and scrap of non-ferrous metals and their alloys:>TABLE>URUGUAYAll types in Annex II.(1) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(2) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.ANNEX DCountries to which shipments of certain categories of waste listed in Annex II (the "green" list) to Council Regulation (EEC) No 259/93 will be accepted from the EC without recourse to any of the control procedures provided for in the Regulation. Shipments of these wastes to these countries may continue under the same conditions applying to normal commercial transactions. The categories of waste listed in Annex II which are covered are also given:ALBANIA1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(1) form")(a) The following ferrous waste and scrap of iron or steel:>TABLE>(b) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. All types included in section GB ("Metal bearing wastes arising from melting, smelting and refining of metals").3. All types included in section GE ("Glass waste in non-dispersible form").4. In section GG ("Other wastes containing principally inorganic constituents, which may contain metals and organic materials")>TABLE>5. All types in section GI ("Paper, paperboard and paper product wastes").6. In section GJ ("Textile wastes")>TABLE>ANGOLA1. All types in section GA ("Metal and metal alloy wastes in metallic, non-dispersible(2) form").2. All types in section GE ("Glass wastes in non-dispersible form").3. All types in section GI (Paper, paperboard and paper product wastes).4. All types in section GJ ("Textile wastes").5. All types in section GK ("Rubber wastes").BENINAll types in Annex II.BRAZIL1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible form")(a) The following ferrous waste and scrap of iron or steel:>TABLE>(b) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>BULGARIAAll types in section GI ("Paper, paperboard and paper product wastes")BURKINA FASOAll types in section GA ("Metal and metal alloy wastes in metallic, non-dispersible(3) form")CAMEROON1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(4) form")(a) The following waste and scrap of precious metals and their alloys:>TABLE>N.B.Mercury is specifically excluded as a contaminant of these metals or their alloys or amalgams.(b) The following ferrous waste and scrap of iron or steel:>TABLE>2. In section GB ("Metal bearing wastes arising from melting, smelting and refining of metals")>TABLE>3. In section GC ("Other wastes containing metals")>TABLE>4. In section GE ("Glass waste in non-dispersible form")>TABLE>5. In section GF ("Ceramic wastes in non-dispersible form")>TABLE>6. In section GH ("Solid plastic wastes")>TABLE>7. All types in section GI ("Paper, paperboard and paper product wastes").8. In section GJ ("Textile wastes")>TABLE>9. In section GK ("Rubber wastes")>TABLE>10. All types in section GL ("Untreated cork and wood wastes").11. In section GM ("Wastes arising from agro-food industries")>TABLE>CENTRAL AFRICAN REPUBLICAll types in Annex II.CHADAll types in Annex II.CHILEAll types in Annex II.CHINAObligatory pre-inspection shipment by CCIC (China National Import and Export Commodities Inspection Corporation) before shipment1. In section GA ("Metal and metal alloy wastes in metallic, non-dispersible(5) form")(a) The following ferrous waste and scrap of iron or steel:>TABLE>(b) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GC ("Other wastes containing metals")>TABLE>3. All types in section GI ("Paper, paperboard and paper product wastes").4. In section GJ ("Textile wastes")>TABLE>5. All types in section GL ("Untreated cork and wood wastes").6. In section GM ("Wastes arising from agro-food industries")>TABLE>COMORESIn section GJ ("Textile wastes")>TABLE>CONGOAll types in Annex II.CONGO, DEMOCRATIC REPUBLIC OFAll types in Annex II.CROATIAAll types in Annex II.CUBAAll types in Annex II except those listed in Annex B.CYPRUS1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(6) form")(a) The following waste and scrap of precious metals and their alloys:>TABLE>NB:Mercury is speciafically excluded as a contaminant of these metals or their alloys or amalgams.(b) The following ferrous waste and scrap of iron or steel:>TABLE>(c) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GK ("Rubber wastes"):>TABLE>3. In section GM ("Wastes arising from agro-food industries")>TABLE>EGYPT1. All types in section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(7) form").2. All types in section GI ("Paper, paperboard and paper product wastes").3. All types in section GJ ("Textile wastes").ESTONIAAll types in Annex II except those listed in Annex B.GAMBIAIn section GJ ("Textile wastes")>TABLE>GEORGIAAll types in Annex II.GRENADAIn section GK ("Rubber wastes")>TABLE>HONG KONGAll types in Annex II.INDIAAll types in Annex II except those listed in Annex B.INDONESIA1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(8) form")The following ferrous waste and scrap of iron or steel:>TABLE>2. All types in section GI ("Paper, paperboard and paper product wastes")3. In section GJ ("Textile wastes")>TABLE>ISRAELAll types in Annex II.JORDANAll types in Annex II.KENYAAll types in Annex II.KUWAITIn section GH ("Solid plastic wastes").Waste, parings and scrap of plastics of:>TABLE>LEBANONIn section GJ ("Textile wastes")>TABLE>LIECHTENSTEINAll types in Annex II.LITHUANIAAll types in Annex II except those listed in Annex B.MADAGASCAR1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(9) form")(a) The following waste and scrap of iron and steel:>TABLE>(b) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GC ("Other wastes containing metals")>TABLE>3. In section GD ("Wastes from mining operations: These wastes to be in non-dispersible form")>TABLE>4. In section GE ("Glass waste in non-dispersible form"):>TABLE>5. In section GF ("Ceramic wastes in non-dispersible form")>TABLE>6. In section GG ("Other wastes containing principally inorganic constituents, which may contain metals and organic materials")>TABLE>7. In section GH ("Solid plastic wastes")>TABLE>8. All types included in section GI ("Paper, paperboard and paper product wastes").9. In section GJ ("Textile wastes")>TABLE>10. In section GK ("Rubber wastes")>TABLE>MALAWI1. All types in section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(10) form")2. All types in section GE ("Glass waste in non-dispersible form").3. All types in section GI ("Paper, paperboard and paper product wastes").4. In section GJ ("Textile wastes")>TABLE>MALAYSIA1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(11) form")>TABLE>2. Obligatory pre-inspection shipment required:All types in section GI ("Paper, paperboard and paper product wastes").MALIAll types in Annex II except:1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(12) form")All types of waste and scrap of non-ferrous metals and their alloys.2. All types in section GE ("Glass waste in non-dispersible form").3. All types in section GF ("Ceramic wastes in non-dispersible form").4. All types in section GH ("Solid plastic wastes").5. All types in section GN ("Wastes arising from tanning and fellmongery operations and leather use").MAURITANIAAll types in Annex II.MONACOAll types in Annex II.NETHERLANDS ANTILLESAll types in Annex II.NIGER1. In section GJ ("Textile wastes")>TABLE>2. In section GK ("Rubber wastes")>TABLE>PAKISTAN1. All types in section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(13) form").2. All types in section GB ("Metal bearing wastes arising from smelting and refining of metals").3. All types in section GC ("Other wastes containing metals").4. All types in section GD ("Wastes from mining operations: these wastes to be in non-dispersible form").5. All types in section GE ("Glass waste in non-dispersible form").6. All types in section GF ("Ceramic wastes in non-dispersible form").7. All types in section GG ("Other wastes containing principally inorganic constituents, which may contain metals and organic materials").8. All types in section GH ("Solid plastic wastes").9. All types in section GI ("Paper, paperboard and paper product wastes").10. All types in section GJ ("Textile wastes").11. In section GK ("Rubber wastes")>TABLE>12. All types in section GL ("Untreated cork and wood wastes").13. In section GM ("Wastes arising from the agro-food industry")>TABLE>14. In section GN ("Wastes arising from tanning and fellmongery operations and leather use")>TABLE>15. All types in section GO ("Other wastes containing principally organic constituents, which may contain metals and inorganic materials").PARAGUAY1. All types included in section GI ("Paper, paperboard and paper product wastes").2. In section GJ ("Textile wastes")Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock)>TABLE>Cotton waste (including yarn waste and garnetted stock)>TABLE>3. In section GL ("Untreated cork and wood wastes")>TABLE>PHILIPPINESAll types in Annex II except those listed in Annex C.RWANDAAll types in Annex II.SAN MARINOAll types in Annex II.SÃ O TOMÃ  E PRÃ NCIPE1. In section GJ ("Textile wastes")>TABLE>2. In section GK ("Rubber wastes").>TABLE>SIERRA LEONEAll types in Annex II.SINGAPORE1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(14) form")The following ferrous waste and scrap of iron or steel:>TABLE>SLOVAKIA1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(15) form")(a) The following ferrous waste and scrap of iron and steel:>TABLE>(b) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GE ("Glass waste in non-dispersible form")>TABLE>3. In section GI ("Paper, paperboard and paper product wastes")>TABLE>SLOVENIAAll types in Annex II.SOUTH AFRICAAll types in Annex II.SRI LANKAAll types in Annex II.SURINAMEAll types in Annex II.TAIWANAll types in Annex II except those listed in Annex C.TANZANIAIn section GJ ("Textile wastes")>TABLE>THAILANDAll types in Annex II except those listed in Annex A.TUNISIA1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(16) form")(a) The following ferrous waste and scrap of iron and steel:>TABLE>(b) The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. In section GJ ("Textile waste")>TABLE>3. In section GM ("Wastes arising from agro-food industries")>TABLE>4. In section GN ("Wastes arising from tanning and fellmongery operations and leather use")>TABLE>UGANDA1. In section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(17) form")>TABLE>2. In section GJ ("Textile wastes")>TABLE>ZAMBIA1. All types in section GA ("Metal and metal-alloy wastes in metallic, non-dispersible(18) form").2. All types in section GE ("Glass waste in non-dispersible form").3. All types in section GI ("Paper, paperboard and paper product wastes").4. All types in section GJ ("Textile wastes").5. All types in section GK ("Rubber wastes").(1) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(2) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(3) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(4) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(5) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(6) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(7) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(8) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(9) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(10) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(11) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(12) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(13) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(14) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(15) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(16) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(17) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.(18) 'Non-dispersible' does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids.